           Case 1:18-cv-02486-RDB Document 15 Filed 11/13/18 Page 1 of 2



                            THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



Alexandra Nelson,
                                                  Case No. 1:18-cv-02486-RDB
               Plaintiff,

         vs.


Radius Global Solutions, LLC, f/k/a
Northland Group, LLC,


                  Defendant.

                             NOTICE OF PENDING SETTLEMENT

         Plaintiff, ALEXANDRA NELSON (“Plaintiff”), by and through undersigned counsel,

pursuant to Local Rule 111, hereby gives notice that Plaintiff and Defendant, Radius Global

Solutions, LL, f/k/a Northland Group, LLC (“Defendant”), have reached an agreement for the

resolution of this matter and are in the process of finalizing settlement documents. Plaintiff

respectfully requests thirty (30) days to finalize the settlement documents and file proper

pleadings to close this matter.

Dated:          11/13/2018

                                            By:     /s/ Carlos C. Alsina-Batista
                                                    Carlos C. Alsina Batista
                                                    The Law Offices of Jeffrey Lohman, P.C.
                                                    Attorneys for Plaintiff, Alexandra Nelson
                                                    4740 Green River Rd, Suite 310
                                                    Corona, CA 92880
                                                    Tel. (657)363-3331
                                                    Fax. (657) 246-1311
                                                    Email: CarlosA@jlohman.com
                                                    Admitted pro hac vice
         Case 1:18-cv-02486-RDB Document 15 Filed 11/13/18 Page 2 of 2



                                CERTIFICATE OF SERVICE
   I HEREBY CERTIFY that on this 13th day of November 2018, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically

give notice to all counsel of record, including counsel for Defendant.

                                             BY: /s/ Carlos C. Alsina-Batista
                                             The Law Offices of Jeffrey Lohman, P.C.
                                             Attorney for Plaintiff, Alexandra Nelson
                                             Admitted pro hac vice




                                               -2-
